DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 and 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2, 3, 6-10, 12, 13, 15, 16, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (USPGPub 2015/0139071). 

As per claim 17, Wu teaches a communication method, comprising: obtaining, by a second communications device, time information provided by a first communications device (Wu, see paragraph [0006], sending a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; receiving a clock signal from the second device through the AISG interface, where the clock signal carries clock information) and performing, by the second communications device, time synchronization based on the time information (Wu, see paragraph [0006], performing synchronization according to the clock information. The first device is a base station and the second device is an antenna line device, or the first device is an antenna line device and the second device is a base station).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (USPGPub 2015/0139071) in view of Kang et al. (US PGPub 2014/0211780).


obtaining, by a first communications device, information, wherein the information indicates that a second communications device is a device that needs to perform time synchronization or that the second communications device is not a device that needs to perform time synchronization (Wu, see paragraph [0006], synchronization is provided, where the method includes the following steps executed by a first device: sending a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; receiving a clock signal from the second device through the AISG interface, where the clock signal carries clock information) and 
when the information indicates that the second communications device is a device that needs to perform time synchronization, providing, by the first communications device, time information for the second communications device based on the information (Wu, see paragraph [0028], send a clock information acquiring request to a second device through an Antenna Interface Standards Group AISG interface; step S102: receive a clock signal from the second device through the AISG interface, where the clock signal carries clock information) or 
when the information indicates that the second communications device is not a device that needs to perform time synchronization, refraining, by the first communications device, from providing time information for the second communications device based on the information (Wu, see paragraph [0042], the primary device may know, through a process of interaction with the secondary device, whether the secondary device needs clock information. The process may be dominated by the primary device (Note: the primary device knows whether the secondary device needs to reform time synchronization and would not provide time information if second device doesn’t need to perform synchronization)).
Wu doesn’t explicitly teach that the information obtained is authorization information.
(Kang, see paragraph [0075], receive a synchronization request message for requesting clock synchronization sent by the network device; and at this time, the sender 704 is configured to send a synchronization authorization message to the network device according to the synchronization request message, so as to respond to the synchronization request message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kang and apply them on the teaching of Wu as doing so would help in realizing symmetric clock synchronous message interaction process so as to avoid generation of time error during clock synchronization process. (Kang, see paragraph [0019]).


As per claim 4, Wu doesn’t explicitly teach the method according to claim 1, wherein the method further comprises: adding, by the first communications device, the authorization information to a context of the second communications device.
In analogous art Kang teaches the method according to claim 1, wherein the method further comprises: adding, by the first communications device, the authorization information to a context of the second communications device (Kang, see paragraph [0049], The clock server sends a notification authorization message to the network device, where the notification authorization message may be used as a unicast authorization message and may also carry the unicast authorization message, that is, the clock server authorizes the received unicast negotiation message and meanwhile, authorizes the establishing, by the network device through negotiation, the MPLS TE tunnel whose bidirectional paths are consistent).
(Kang, see paragraph [0019]).

As per claim 5, Wu doesn’t explicitly teach the method according to claim 1, wherein the obtaining the authorization information comprises: receiving, by the first communications device, the authorization information sent by a third communications device.
In analogous art Kang teaches the method according to claim 1, wherein the obtaining the authorization information comprises: receiving, by the first communications device, the authorization information sent by a third communications device (Kang, see paragraph [0012], in a third possible implementation manner of the first aspect, when the first clock synchronization device is a clock server and the second clock synchronization device is a network device, the performing, by the first clock synchronization device, clock synchronization message interaction with the second clock synchronization device through the established MPLS TE tunnel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kang and apply them on the teaching of Wu as doing so would help in realizing symmetric clock synchronous message interaction process so as to avoid generation of time error during clock synchronization process. (Kang, see paragraph [0019]).

As per claim 11,
		[Rejection rational for claim 1 is applicable].


In analogous art Kang teaches the method according to claim 11, wherein the sending the first information comprises: sending, by the third communications device, the authorization information to the first communications device, wherein the authorization information is the first information (Kang, see paragraph [0012], in a third possible implementation manner of the first aspect, when the first clock synchronization device is a clock server and the second clock synchronization device is a network device, the performing, by the first clock synchronization device, clock synchronization message interaction with the second clock synchronization device through the established MPLS TE tunnel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kang and apply them on the teaching of Wu as doing so would help in realizing symmetric clock synchronous message interaction process so as to avoid generation of time error during clock synchronization process. (Kang, see paragraph [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449